Citation Nr: 1758036	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-05 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of this hearing is of record.

The present appeal has a complex procedural history, which includes remands by the Board for further development in April 2014, March 2016, and January 2017.  Although the Board regrets the additional delay, for the reasons detailed below it must conclude that further development is still required in this case.  Consequently, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board acknowledges that the Veteran perfected an appeal on other issues besides what is listed above, and which were discussed in the prior Board actions.  However, these other issues have been adjudicated to the extent that the Board only has jurisdiction to adjudicate the neck, shoulder, hip, and headaches claims at this time.
REMAND

As to the bilateral shoulder, bilateral hip, and headaches claims, the Board notes that it remanded this case in January 2017 for clarification of opinions expressed by a July 2014 VA examiner, to include in a March 2016 addendum.  The Board directed the examiner to express opinions as to the Veteran's contentions of secondary service connection.  That VA examiner indicated in March 2017 that the requisite clarification could not be provided due to the lack of service treatment records in the VBMS system.  However, such records are available in that system.  Moreover, no other attempts appear to have been made to obtain the clarifying opinions as directed by the January 2017 Board remand.

As to the neck claim, the Board notes the Veteran did undergo a VA examination in June 2017 in accord with the remand directives.  Although that examiner found there was no current neck disability, she also stated that the medical work-up and diagnosis of the condition was far outside the scope of that examination.  The examiner further indicated that the Veteran should follow-up with another medical provider of his choice on this matter.  

As such, the VA examinations and opinions are not adequate for resolution of this case.  Thus, the Board must remand this case for new examinations that adequately address the nature and etiology of his neck, shoulders, hips and headache conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed disabilities of the neck, shoulders, hips, and headaches since January 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck, shoulder, hip, and headache symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) by appropriately qualified clinician(s) to evaluate the nature and etiology of his claimed disabilities of the neck, shoulders, hips, and headaches.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any of the claimed disabilities found to be present, the pertinent examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  

If it is determined a current disability is not directly related to service, the examiner should express an opinion as to whether it is at least as likely as not it was caused OR aggravated by the Veteran's service-connected disabilities, to include the aggregate impact of these disabilities.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on these issues in June 2017, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

